Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jack Cook on February 4th, 2022.
The application has been amended as follows: 
1. (Currently Amended) A method for identifying a condition in a medical image of a subject comprising:
a) accessing a medical image of a subject with a computer system; 
b) generating a plurality of channel images from the medical image, each channel image being generated by applying at least one of a window setting and a level setting to the medical image based on a color, or color intensity
c) identifying a region-of-interest (ROI) in the medical image by processing the plurality of channel images with an artificial intelligence (Al) network implemented with a hardware processor and a memory of the computer system; 
d) labelling the ROI with an identification of a first brain hemorrhage condition in the ROI using an output of the Al network; and 
e) generating a report for a user identifying the first brain hemorrhage condition and including a confidence value associated with an identification of the first brain hemorrhage condition in the ROI.
18. (Currently Amended) A system for identifying a brain hemorrhage condition in an image of a subject comprising: 

a memory having stored thereon instructions that when executed by the at least one hardware processor cause the at least one hardware processor to perform steps comprising: 
a) accessing a medical image of a subject from the memory; 
b) generating a plurality of channel images from the medical image, each channel image being generated by applying at least one of a window setting and a level setting to the medical image based on a color, or color intensity
c) accessing a trained convolutional neural network (CNN) from the memory, the trained CNN having been trained on medical images labeled with one or more different brain hemorrhage conditions; -4- 
dQB\125141.03411\69078123.1) generating a class activation map that indicates at least one brain hemorrhage condition in the medical image by processing the plurality of channel images with the Al network; 
e) generating a labeled image by labelling regions in the medical image associated with the at least one brain hemorrhage condition using the class activation map; 
f) producing at least one confidence value for each labeled region in the labeled image, each confidence value being associated with a confidence of each labeled region representing a corresponding at least one brain hemorrhage condition; and 
g) generating a display that depicts the labeled image and the at least one confidence value.

The following is an examiner’s statement of reasons for allowance: The claims require the generation of a plurality of channel images generated based on the color or intensity of the color of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed December 20th, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejections of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-19 allowed.
The following is an examiner’s statement of reasons for allowance: see above Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668